Citation Nr: 1112671	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for pulmonary tuberculosis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for service-connected low back disability, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to August 1981.  He then had a period of Reserve service from 1981 to 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2003and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Procedural history

The June 2003 rating decision denied the Veteran's claims of entitlement to service connection for hypertension, right shoulder disability, pulmonary tuberculosis, and a low back disability.  The Veteran disagreed with the decision and perfected his appeal by filing a timely substantive appeal [VA Form 9] in May 2004.

In April 2008, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a July 2008 Board decision, the claims were remanded for further evidentiary development.  In a March 2010 rating decision, the RO granted service connection for a low back disability and assigned a 10 percent disability rating.  The Veteran expressly disagreed with the rating assigned to the low back disability in a statement dated September 2010.  A SOC pertaining to that issue has yet to be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.
The VA Appeals Management Center (AMC) continued the previous denials as to the hypertension, right shoulder, and pulmonary tuberculosis claims in a December 2010 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In January 2011, the Veteran submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  This waiver is contained in the Veteran's claims folder.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2010). 

The issues of entitlement to service connection for hypertension and entitlement to an increased rating for the service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that the Veteran's right shoulder disability is related to his military service.

2.  The competent medical evidence of record does not support a finding that the Veteran is currently diagnosed with active pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Pulmonary tuberculosis was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right shoulder disability and pulmonary tuberculosis, which he asserts were incurred during his active duty service.  As indicated above, the Veteran's claims of entitlement to service connection for hypertension and increased rating for low back disability will be addressed in the Remand section below.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

Stegall concerns

The Board has thoroughly reviewed the claims folder including the July 2008 remand instructions.  Regarding the service treatment and personnel records from the Veteran's Reserve service, the Board observes that a Formal Finding of Unavailability was issued in November 2009.  Additionally, the Board notes that the Veteran has been afforded VA examinations as to the pending claims, which will be discussed below.  Further, as indicated above, a SSOC was issued in December 2010.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issues currently on appeal.  The Veteran was informed of the evidentiary requirements for service connection in letters dated August 2001 and November 2003.  

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claims in the August 2001 and November 2003 VCAA letters.  Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with Dingess notice in a VCAA letter dated March 2006, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations, and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the letter instructed the Veteran that two factors were relevant in determining effective dates:  when a claim was received and when the evidence "shows a level of disability that supports a certain rating under the rating schedule."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the Veteran may not have submitted, and reports of treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  There is no timing problem as to Dingess notice since the Veteran's claims were readjudicated in the November 2007 and December 2010 SSOCs, following the issuance of the March 2006 Dingess letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating them.  The evidence of record includes the Veteran's service treatment records, the Veteran's DD-214, the Veteran's statements, and private treatment records.  

Additionally, the Veteran was most recently afforded VA medical opinions September 2009 and December 2010 as to his claims.  The examination reports reflect that the examiners interviewed and examined the Veteran, documented his current medical conditions, reviewed pertinent medical research, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion].  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes as to the claims of entitlement to service connection for right shoulder disability and pulmonary tuberculosis.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant that the Veteran's complete medical and personnel records from his Army Reserve service have not been associated with his claims folder.  As is detailed in the November 2009 Formal Finding of Unavailability, VA has repeatedly attempted to obtain these records without success.  As these records have not been located after multiple attempts, the Board believes that an additional remand to conduct a further search would be an exercise in futility.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and, as indicated above, he testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for right shoulder disability.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Initial matter - the missing service records

As has been explained above, the Veteran's complete service treatment records from his period of Reserve service have not been located.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In any event, the loss of some of the Veteran's Reserve service records, although regrettable, is not crucial to the outcome of this claim.  The Veteran has indicated that the injury to his right shoulder was incurred during his active duty service.  Fortunately, the claims folder contains the Veteran's complete service treatment records from this period of service.
Analysis

The Veteran seeks entitlement to service connection for a right shoulder disability, which he asserts he developed during his military service.

As noted previously, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Hickson, 12 Vet. App. at 253.

As to Hickson element (1), current disability, the December 2010 VA examiner diagnosed the Veteran with chronic rupture of the right bicipital tendon, degenerative joint disease of the right acromioclavicular joint, and tendonitis of the right shoulder.  Moreover, an arthroscopy was performed in February 2011 which diagnosed right shoulder rotator cuff and biceps tendon tears.  As such, Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the service treatment records shows that the Veteran was treated for a tender mass on the right axilla in July 1980.  However, no diagnoses of degenerative joint disease or tendonitis of the right shoulder were indicated in the service treatment records and the Veteran's July 1981 service separation examination did not document any continuing right shoulder diagnosis.  Further, the record does not reflect medical evidence showing any manifestations of degenerative disease including arthritis during the one-year presumptive period after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Indeed, VA treatment records first document a post-service treatment for right shoulder complaints in April 1996, over fifteen after the Veteran's release from active duty.  Hickson element (2) is therefore not met with respect to disease and service connection is not warranted on a presumptive basis for degenerative joint disease of the right shoulder.

With respect to in-service injury, as indicated above, the Veteran testified that he injured his right shoulder during an accident on the ropes course in basic training.  See the April 2008 Board transcript, pgs. 23-25.  The Veteran indicated that he continued to experience right shoulder pain through the time of his military discharge and thereafter.  The Board recognizes that the Veteran is competent to testify as to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Additionally, the Veteran's spouse presented testimony at the April 2008 Board hearing, which confirmed the Veteran's contentions of right shoulder pain following the claimed in-service injury.  Accordingly, Hickson element (2) is arguably satisfied.

Turning to crucial Hickson element (3), medical nexus, the competent medical evidence of record demonstrates that the Veteran's currently diagnosed right shoulder disability is not related to his military service.  Specifically, the December 2010 VA examiner documented the Veteran's reports of in-service injury and then concluded, "[a]fter reviewing the patient's C-file, I feel there is inadequate documentation to relate the patient's ruptured right biceps muscle to his military duty.  In addition, it is my opinion that his right shoulder problems were not caused by or resulted from his service-connected degenerative osteoarthritis of the spine."  The VA examiner further opined, "[i]t should be noted that [the] patient received much attention to a right axillary abscess some time after the alleged injury and no mention is made of the tendon rupture."

The December 2010 VA medical opinion appears to have been based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  The VA examiner noted the Veteran's report of in-service injury and development of his current right shoulder disability and further indicated that he relied upon the Veteran's medical records and his clinical experience in rendering his decision.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, the December 2010 VA opinion appears to be consistent with the Veteran's medical history, which is absent any documented right shoulder diagnosis until April 1996.  

To the extent that the Veteran or his representative is contending that the currently diagnosed right shoulder disability is related to the Veteran's military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to an in-service right shoulder injury.  In this regard, there is no indication that the Veteran or his representative is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between current disability and military service.  Furthermore, the Veteran's theory was considered by the December 2010 VA examiner and it was not endorsed.

To the extent that the Veteran is contending that he has had a right shoulder disability on a continuous basis since service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), noted in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptomatology such as pain, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestations of a chronic disability such as a chronic right shoulder disability.  In this regard, the Board observes that the Veteran's contention of related symptomatology continually since service is contradicted by the findings of the December 2010 VA examiner who specifically considered the Veteran's contentions in rendering his negative nexus opinion and who has the medical expertise to provide a competent opinion on this complex matter.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for pulmonary tuberculosis.

Relevant law and regulations

The law and regulations pertaining generally to service connection and continuity of symptomatology have been set forth above and will not be repeated here.

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).
Analysis

The Veteran is seeking entitlement to service connection for pulmonary tuberculosis.  See, e.g., the Board hearing transcript dated April 2008.  Contrary to the Veteran's assertions, the evidence of record is pertinently negative for any such diagnosis.  The Board has thoroughly reviewed the medical evidence associated with the Veteran's claims folder and finds no such evidence.  

The Veteran was afforded a VA examination in May 2003 as to his pulmonary tuberculosis claim.  The VA examiner noted that the Veteran "gave a history of pulmonary tuberculosis diagnosed around 1984, and he was treated for 18 months.  It is not active, but he could not give the exact date of inactivity."  Further, in a September 2010 opinion, a reviewing VA physician noted that "evidence of record from his [service treatment records] did not have supporting documentation for past nonactive pulmonary tuberculosis.  The minimal obstructive lung defect was supported by PF Testing done at TVAMC on his evaluation by the previous C & P provider."  

The Board recognizes that the Veteran submitted evidence which indicated that he received a positive PPD test.  See, e.g., the letter from the State of Alabama Department of Public Health dated September 1990; see also the private treatment record dated July 2001.  A positive PPD test, however, is not the same thing as a medical diagnosis of active tuberculosis; nor is it by itself considered a disability that can be service-connected.  Rather, a PPD test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; a purified protein derivative examination is used to test for exposure to mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  Thus, service connection will not be available based solely on a showing of a positive PPD skin test.  Crucially, there is no indication in the medical records that the Veteran was diagnosed with active pulmonary tuberculosis during the appeal period or within three years of his separation from active duty service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

As noted above, service connection may not be granted without competent medical evidence of a current disability.  See Hickson and Rabideau, supra.  

Symptoms alone are not sufficient to establish the existence of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted].  

In essence, the Veteran's claim rests on his own contentions that he suffers from pulmonary tuberculosis.  The Board has considered those statements.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) [holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau].  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide diagnostic evidence.

Crucially, in this case, the issue of whether the Veteran has active pulmonary tuberculosis is a diagnostic question as to internal, not directly observable diseases or injuries, unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) [holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis] with Jandreau, 492 F.3d at 1376 [holding that lay witness capable of diagnosing dislocated shoulder]; Barr, 21 Vet. App. at 308-309 [holding that lay testimony is competent to establish the presence of varicose veins]; Falzone v. Brown, 8 Vet. App. 398, 405 (1995) [holding that lay person competent to testify to pain and visible flatness of his feet].  The lay statements of the Veteran concerning the presence of tuberculosis are therefore not competent in this regard.  Rather, such a determination is a medical conclusion with requires medical expertise, for which the Veteran is not qualified.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim including evidence of current tuberculosis.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of a diagnosis, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met, and the claim fails on this basis alone.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pulmonary tuberculosis, as Hickson element (1) has not been met.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for right shoulder disability is denied.

Entitlement to service connection for pulmonary tuberculosis is denied.


REMAND

3.  Entitlement to service connection for hypertension.

In the July 2008 remand, the Board's instructed the VBA to obtain a VA medical nexus opinion as to the Veteran's hypertension claim.

The Veteran was afforded a VA medical opinion in September 2009 as to his hypertension claim.  In the VA medical opinion, the reviewing physician stated that the Veteran's hypertension "is at least as likely as not caused by or a result of disease or injury during his military service."  In the provided rationale, the reviewing VA physician explained that he based his opinion on the fact that the Veteran "was noted to have hypertension while in service."  The reviewing physician confirmed his opinion in an August 2010 addendum in which he stated "[t]his is to advise that the patient's C-file was reviewed and it does not in any way later any of the conclusions arrived at during a previous examination."

A review of the VA claims folder demonstrates that the Veteran was noted to have high blood pressure in an October 1989 physical during his period of Army Reserve service.  Critically, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6 (2010). Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

This October 1989 physical was not performed during confirmed active duty or ACDUTRA service.  Accordingly, a new VA medical opinion is warranted to address whether the Veteran's hypertension is at least as likely as not caused by or a result of a disease or injury incurred during the Veteran's active duty service.  

4.  Entitlement to an increased rating for service-connected low back disability, currently evaluated 10 percent disabling.

As was described in the Introduction, in a March 2010 rating decision, the RO granted service connection for a low back disability and assigned a 10 percent disability rating.  In September 2010, the Veteran expressly disagreed with the assigned rating.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the issue of entitlement to an increased disability rating for service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a physician to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to whether the Veteran's currently diagnosed hypertension is as likely as not related to his active military service.  In rendering his opinion, the examiner should specifically consider the Veteran's assertions of continuity of symptomatology dating from his active duty discharge to include the significance, if any, of the October 1989 notation of high blood pressure during his Army Reserve service.  If the reviewing physician finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder.

2.  VBA should issue a SOC pertaining to the issue of entitlement to an increased disability rating for the service-connected low back disability.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the Veteran's hypertension claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


